 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal Fuels, Inc. and American Federation ofGovernment Employees, AFL-CIO. Case 5-CA- 1427214 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 24 February 1983 Administrative Law JudgeStanley N. Ohlbaum issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UniversalFuels, Inc., Patuxent River, Maryland, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.In view of the fact that we agree with the judge that the Union didnot have a conflict of interest disqualifying it from representing the Re-spondent's employees, we find it unnecessary to rely on his finding thatthe Respondent did not raise the issue in a timely manner.Member Hunter agrees that the Union's representation of Governmentemployees in other units, standing alone, is insufficient to establish a con-flict of interest which precludes the Union from fairly representing theemployees of the Respondent, a private sector employer. Member Hunternotes that the record evidence is insufficient to establish that the Unionrepresents Government employees who perform the same work as thatperformed by the Respondent's employees. Member Hunter notes thatthe parties have stipulated that refueling services at the Naval Air Stationhave been performed by private contractors since at least 1966. In thesecircumstances, Member Hunter agrees with his colleagues that the evi-dence of conflict of interest here is insufficient to disqualify the Unionfrom representing the Respondent's employees.DECISIONPRELIMINARY STATEMENT; ISSUESTANLEY N. OHLBAUM, Administrative Law Judge.This proceeding' under the National Labor RelationsAct was litigated before me in Washington, D.C., withall parties represented by counsel throughout and afford-ed full opportunity to present evidence and contentions,I Complaint issued by Board Regional Director for Region 5 on May26 growing out of charge filed by Charging Party Union on April 19,1982.270 NLRB No. 97as well as to file posttrial briefs received, after unopposed application by the Charging Party for time exten-sion, by November 3, 1982. Record and briefs have beencarefully considered.The complaint alleges violation by Respondent of Sec-tion 8(a)(5) and (1) of the Act. The basic issue is whetherRespondent Employer is, as it asserts, relieved of its stat-utory obligation to bargain with Charging Party Union(the Board-certified exclusive collective-bargaining rep-resentative of an appropriate unit of Respondent's em-ployees) because of an alleged "conflict of interest" onthe part of the Union.Upon the entire record,2I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent, an Alabama corpo-ration with an office and place of business in LexingtonPark, Maryland, has engaged in aircraft fuel transporta-tion for the United States Navy at the Patuxent River,Maryland Naval Air Station. In the course and conductof that business in the representative 12-month periodending March 16, 1981, Respondent performed aircraftfuel transport services valued in excess of $50,000 for theUnited States Navy at its said Patuxent River facility;and, during the same period, in its said business oper-ations, Respondent purchased and received suppliesworth over $2000, directly in interstate commerce fromplaces outside Maryland.I find that (as admitted in the answer) Respondent hasat all material times been and is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7), and Charging Party Union a labor organization asdefined in Section 2(5), of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA.Essentially only questions of law are presented, thecase having been submitted on stipulation (Jt. Exh. I)and record colloquy, with documentary evidence re-ceived in part subject to cross-motions (upon whichruling was reserved) to strike them3from the record as2 Hearing transcript as corrected by my September 30. 1982 order ionnotice is incorporated into the record. As shown below, there was no tes-timony in the case.' G.C. Exhs. 2 and 3 were received without objection, with the ac-companying stipulation that they were passed at Charging Party Union's1980 national convention; but Respondent questions their sweight G.CExhs. 1, 4, and 5 were received without objection. R. Exhs 2-8-Ident,objected to by the General Counsel and the Charging Party as irrelevant,are received as indicated in the above paragraph in the text of this deci-sion. The Charging Party's September I, 1982 motion to revoke Re-spondent's subpoena duces tecum B-257278 anld subpoena and testifican-dum and duces tecum B-257279 on Kenneth Blaylock as president of theCharging Party Union was, by reason of the stipulatioin of the parties IJtExh. 1), rendered academic and was accordingly withdrawn. withoutprejudice to the Charging Party's contention that the subpoenaed docu-ments are irrelevant.In view of the disposition of this proceeding, under considerations ex-plicated infra, the materials called for by the General Counsel's subpoe-nas duces tecum B-277981, B-277977, B-277980, and B 27782, to theConfinued538 UNIVERSAL FUELSirrelevant, and offers of proof likewise objected to,4andupon the basis thereof cross-moving for summary judg-ment. All objections to identified exhibits are overruled.The parties' offers of proof are resolved by this decision.It is undisputed that Respondent has refused, and con-tinues to refuse, to recognize or bargain with its unit em-ployees's elected and Board-certified bargaining repre-sentative, the Charging Party herein. Respondent rests itsrefusal to recognize or bargain with the Union solely onits assertion that the Union has a "conflict of interest"disqualifying it from such representation (answer, par.VII; Tr. 16), that alleged "conflict of interest" beingsolely the Union's "position on the subject of contractingout."6Respondent does not claim that the Union"own[s] a competitor or any other types of confict of in-terest."7For its part, Charging Party Union as well as the Gen-eral Counsel concedesthat the Charging Party has takenthe position that "where work is performed by employ-ees of the Federal government, that work should not becontracted out,"9at any rate "when it is not cost effec-tive."10The foregoing is within the frame of referenceextent not already supplied, are deemed unnecessary here, and according-ly Respondent's petition (R. Exh. I-ldent.) to revoke those subpoenas isdismissed as academic, as are the subpoenas themselves.4 The General Counsel and the Charging Party offered to prove, overRespondent's objection, that (1) Charging Party Union currently effec-tively represents employees of contractors with the U.S. Government,without "ulterior motive": (2) Charging Party Union undertook to repre-sent Respondent's unit employees, at the request of those employees,properly to represent them without ulterior motive; (3) Charging PartyUnion has no national policy of putting Government contractors, whoseemployees it represents, out of business: (4) many private employees aswell as many Federal employees represented by Charging Party Unionhave become employees of Government contractors; (5) Respondent wasor should have been aware of the alleged "conflict of interest" it nowasserts, at the time of the Board representation proceeding (i.e., Case 5-RC- 11445) culminating in the election (April 30, 1981) and Board certifi-cation (May 8, 1981) of Charging Party Union as Respondent's unit em-ployees' bargaining representative, antedating the instant proceeding.Respondent in turn offered to prove, over the General Counsel's andCharging Party's objection, that Charging Party Union represents U.S.Government employees performing some aircraft refueling services at Pa-tuxent River Naval Air Station.As indicated in the above paragraph in the text of this decision, thenecessary issues raised by these offers of proof are resolved by this deci-sion.L.e., all full and regular part-time employees employed by Respond-ent at the Naval Air Station at Patuxent River, Maryland, excluding allguards and supervisors as defined in the Act. Respondent's brief statesthat, after the Board's certification of the Union, a first (and only) negoti-ating meeting was held with the Union in Charlotte, North Carolina, onFebruary 22, 1982; and that it was not until after the Union there present-ed Respondent with and Respondent received its contract proposals andRespondent indicated it would "study the proposals and forward theUnion a written counter-proposal," (ibid), that Respondent discontinuedall further bargaining.Statement Mr. Mitchell, Respondent's counsel, Tr. 17:The only kind of conflict of interest that we raise has been theAFGE's [i.e., Charging Party Union'sl position, that the govern-ment, and in particular the Department of Defense and the military,should not contract out service jobs at military bases, which are theexact type jobs this company performs.? Id.8 Id. at 179 Id. at II and 18.iO Id at 11, 16-17of the Union's actual and conventional representation ofGovernment contractors' employees. 'The parties' stipulation establishes that Charging PartyUnion currently represents approximately 1800 employ-ees in the private sector, as well as U.S. Governmentemployees performing aircraft refueling services; that theonly private sector aircraft refueling service employeesrepresented by Charging Party Union are those of Re-spondent at Patuxent River Naval Air Station; that Re-spondent, a private contractor which has provided air-craft refueling services at Patuxent River Naval Air Sta-tion since May 1, 1978, does so under contract with theU.S. Department of Defense; and that refueling servicesat Patuxent River Naval Air Station have been per-formed by private contractors since at least 1966.'2The parties' positions as developed in their stipulationand trial transcript colloquy, illumined by documentaryevidencet and briefs, sufficiently present the issues so asto be ripe for decision without need for testimony.B.Analytically, Respondent Employer's asserted justifica-tion for its admitted refusal to recognize or bargain withthe Board-certified elected bargaining representative ofits employees has three distinct aspects: (1) protection ofor concern for its employees, (2) protection of itself, and(3) timeliness. These will be severally addressed.1. Employer's purported desire to protect itsemployees from the supposed folly of their choiceof this particular union as their bargainingrepresentativeIn this regard, it must be recognized at the outset that,under the Act's statutory scheme, the choice of bargain-ing representative of employees is theirs and not that oftheir employer. If the choice is improvident, it may becorrected by them in various ways, such as their with-drawal from the union or their substitution of another ornone. But this is a matter for them rather than their em-ployer. As the Supreme Court instructed in Brooks v.NLRB, 384 U.S. 96 at 103 (1954):If the employees are dissatisfied with their chosenunion, they may submit their own grievance to the" Id. at 20-21.12 Jt. Exh. I.i3 This shows that the Charging Party's officials have indeed ex-pressed themselves-as could any person or union in exercise of FirstAmendment constitutional rights-in general opposition to "contractingout" under certain circumstances (many if not most other unions are, as iswell known, similarly opposed to "contracting out" by private employersof their members), within the formal union policy (G.C. Exh. 2) "princi-ple that public work which has traditionally been performed by publicemployees should continue to be performed by public employees, andthat public work which has traditionally been performed by private em-ployees should continue to be performed by private employees" It willbe recalled that it is established by the parties' stipulation here (Jt. Exh. I,par. 7), that the services in question at Patuxent Naval Air Station havebeen privately performed since at least 1966.The Union's constitution (G.C. Exh. 4, art. Ill, sec. Ila]) admits tomembership not only employees of the United States Government butalso "all other persons providing their personal services indirectly to theUnited States Government"--clearly including Respondent's unit em-ployees here who elected to have it represent them.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard .... The underlying purpose of this statute[i.e., the Act] is industrial peace. To allow employ-ers to rely on employees' rights in refusing to bar-gain with the formally designated union is not con-ducive to that end, it is inimical to it.'4And, as also indicated by the U.S. Court of Appeals inNLRB v. Signal Mfg. Co., 351 F.2d 471 (Ist Cir. 1965),cert. denied 382 U.S. 985 (1966):The right of employees to be represented by offi-cials of their own choice doubtless must outweighany principle of persona non grata. 1We according readily surmount, as a tenable justifica-tion for Respondent's refusal to bargain with its employ-ees' elected bargaining representative, any concern,actual or pretended, by Respondent for its employeesover the supposed folly of their choice, or Respondent'ssupposedly superior wisdom in these matters.2. Employer's desire to protect itself from what itfears may be the adverse economic impact upon itof bargaining with this particular unionAs to this, our point of departure is the fact that theAct itself, as explicitly set forth in its underlying legisla-tive "Findings and Policies" (Act, Sec. 1), recognizes the"inequality of bargaining power" of employees vis-a-visemployers and is purposed to ameliorate that imbalancethrough the instrumentality of collective bargaining. Im-plicit, as well as explicit, therein is recognition of the in-herent or basic economic tension between employers andemployees. It is, therefore, well to remember that thebasic frame of reference is not an economic vacuum inwhich the collective-bargaining representative of em-ployees, on the one hand, and the employer, on the otherhand, bear a bland and tensionless relationship to eachother. On the contrary, their interests are to a largeextent adversarial.This would be true of any bargaining representativewhich Respondent's unit employees here may have se-lected to represent them, save possibly a "bargaining rep-resentative" of their employer's designation, choice,sponsorship, or support (sometimes denominated a"sweetheart union" and unlawful under the Act). Re-spondent's seemingly basic concern here that ChargingParty Union "could through unreasonable demands makeit unprofitable for UFI [i.e., Respondent Employer] tocontinue providing refueling services to the military" (R.Exh. 2) is not only conjectural but applicable as well toany other union with whom it may be required to deal.The same is true for its alleged apprehension that thisUnion may "create labor unrest ...or even cause awork stoppage" (id.).14 To the same effect, see Chief Justice (then Circuit Judge) Burger inLocal 57 ILGWLU v. NLRB, 374 F.2d 295, 308 (D.C. Cir. 1967), cert.denied 387 U.S. 942 (1967); North Shore University Hospital, 259 NLRB852 (1981); Sierra Vista Hospital, 241 NLRB 631 (1979).1" To the same effect, see NLRB v. Jones & Laughlin Steel Corp., 301U.S. 1, 33 (1937); Newspapers, Inc., 210 NLRB 8, 10 (1974), enfd. 515F.2d 334 (5th Cir. 1975); Canton Sign Co., 174 NLRB 906, 909 (1969),and case cited, enf. denied on other grounds 457 F.2d 832 (6th Cir. 1972);NLRB v. Harris-Woodson Co., 179 F.2d 720, 723 (4th Cir. 1950).Respondent's argument that this particular Union has adefinite financial stake to force Respondent out of busi-ness (id.) is also without merit, since (1) it is likewisespeculative, (2) there is no reason to assume any otherunion's bargaining demands would be more favorable toRespondent or that any other union would not force Re-spondent to the wall if they were not met or reasonablycompromised-even were this to be the test or a propersubject of inquiry, which of course it is not, (3) there isno inherent conflict of interest between Charging PartyUnion's representation of employees directly employedby the Government and employees working for employ-ers carrying out contracts with or for the Government,nor has any such conflict been persuasively establishedon the record,16(4) there is no reason for assuming that,in the eventuality conjectured by Respondent, that if itshould come about that it were forced out of business be-cause it could not meet what it fears may be ChargingParty Union's contract demands, its work would beawarded to Government employees represented by thatunion, and (5) it is conceded by Respondent (supra fn. 6and accompanying text) that no competitive business re-lationship between itself and Charging Party Union existshere.The rare instances in which the Board has regarded aunion as unqualified or disqualified from representingcertain unit employees have been limited to situations inwhich (I) the bargaining representative is in businesscompetition with the employer,17(2) the bargaining rep-resentative is affiliated with a business competitor of theemployer,'l (3) the bargaining representative is affiliateddirectly with the employer,'9or (4) the employer's su-pervisors play an active role in the bargaining represent-ative;20or in which the proposed bargaining representa-tive was on appropriate objection excluded by the Boardin the preliminary stages of a representation petition,without being allowed to stand for election.21It is clear that the instant case falls into none of thesecategories. to extend their closely delimited scope to acase, such as that here, would declare open season forsweeping, postelection, postcertification inquires at yetmore Board hearings (with attendant appeals) at theLe See fn. 13, supra; Ojai Valley Community Hospital, 254 NLRB 1354(1981); Gino Morena Enterprises, 181 NLRB 808 (1970). In any event,such a possibility is at best speculative and conjectural.II St. John's Hospital, 264 NLRB 990 (1982) (bargaining representativeof employer's nurses also owns and operates a nurses' registry; petitionfor election and certification dismissed); Visiting Nurses Assn., 254 NLRB49 (1981), id. Bausch d Lomb Optical Co., 108 NLRB 1555 (1954) (com-peting union business established after certification).i" R & M Kaufmann v. NLRB, 471 F.2d 301 (7th Cir. 1972), cert.denied 411 U.S. 906 (1973) (employer had raised contention in underlyingpetition for election proceeding in opposing union candidacy for certifica-tion); Bambury Fashions, 179 NLRB 447 (1969) (petition for election andcertification dismissed); Bausch & Lomb Optical Co., 108 NLRB 1555(1954), see observation supra fn. 17.19 Teamsters Local 249, 139 NLRB 605 (1962), petition for election andcertification dismissed on objection of another union as intervenor.20 Nassau d Suffolk Contractors' Assn., 118 NLRB 174, 187 (1957), Sec.8(a)(2) context. But cf. North Shore University Hospital, 259 NLRB 852(1981), motion to revoke certification and cases cited; Sierra Vista Hospi-tal, 241 NLRB 631 (1979), motion to revoke certification.21 St. John's Hospital, 264 NLRB 990 (1982), and see observations subother cases cited supra fns. 17-20.540 UNIVERSAL FUELSbehest of every employer into the supposed bargainingobjectives and tenacity of every union before recogniz-ing or bargaining with it, notwithstanding the Act's com-mand, the Board-conducted election, and the Board'sformal certification.What Respondent's concern, in this aspect, amounts tois its desire to be rescued from what it fears may be thehard bargain Charging Party Union may drive. This,however, is not a matter for the Board's cognizance. It israther, a potential problem, should it arise, to be facedby Respondent-as it is by other employers-in its nego-tiations with the bargaining representative, within theframe of reference of the ultimate saving proviso of theAct that Respondent is not constrained "to agree to aproposal or [to make] a concession."For these reasons, it is determined that Respondent isnot excused from recognizing and bargaining with theBoard-certified Union here based on its assertions of con-flicting interest and fear of the possibility of economical-ly costly outcome from its point of view.3. TimelinessIt is to be noted that Respondent failed to raise its cur-rent contention that the Charging Party is disqualified byreason of "conflict of interest" from representing Re-spondent's unit employees, at the Board representationcase (5-RC-11445) antedating the instant proceeding.22Assuredly the contention could have been, and it wouldseem certainly should have been more properly raisedthere, by way of preliminary objection, as in St. John'sHospital, 264 NLRB 990 (1982), and other cases citedsupra.It is hornbook law that an issue which was not butcould have been litigated in an earlier related case en-compassing the issue is laid to rest by the outcome of theearlier case. As recently reiterated in NLRB v. SoutheastAssn. for Retarded Citizens, 666 F.2d 428 at 432 (9th Cir.1982), quoting from Fall River Savings Bank v. NLRB,649 F.2d 50, 58-59 (lst Cir. 1981):Under the Board's longstanding rule of practice, see29 C.F.R. "sec. 102.67(f), which the courts have re-peatedly endorsed, a party to an unfair labor prac-tice proceeding may not raise an issue which was orcould have been litigated in the prior representationproceeding, in the absence of newly discovered orpreviously unavailable evidence or special circum-stances."23For this additional reason, it is determined that theissue of the Charging Party's alleged disqualification toact as Respondent's employees' bargaining representa-tive, not having been raised by Respondent in the earlierrepresentation proceeding, may not now be raised to jus-tify Respondent's refusal to bargain with the duly electedand formally Board-certified bargaining representative.22 Nor has Respondent at any time sought to reopen that proceedingor to vacate the Board certification of the Charging Party as its unit em-ployees' bargaining representative.23 See also Pittsburgh Glass Co. v. NLRB, 313 U.S. 146. 162 (1941).C.It is accordingly, on the basis of the foregoing, deter-mined that Respondent's refusal to recognize and bargainwith Charging Party Union, as Respondent's unit em-ployees' duly elected and Board-certified bargaining rep-resentative, was and is without justification and in viola-tion of Section 8(a)(5) and (1) of the Act.On the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAWA. Jurisdiction is properly asserted here.B. By failing and refusing to bargain collectively withAmerican Federation of Government Employees, AFL-CIO, as the duly elected and Board-certified exclusivebargaining representative of the following appropriatecollective-bargaining unit of Respondent's employees,Respondent has failed and refused and continues to failand refuse to bargain collectively as required by Section8(a)(5) of the National Labor Relations Act thereby vio-lating said Section 8(a)(5), and has, further, interferedwith, restrained, and coerced employees in the exerciseof their rights under Section 7 of the Act, and continuesso to do, in violation of Section 8(aX1) of the Act.All full and regular part time employees employedby Respondent at the Naval Air Station at PatuxentRiver, Maryland, excluding all guards and supervi-sors as defined in the Act.C. Said unfair labor practices and each of them, viola-tive of the Act as aforesaid, have affected, affect, andunless permanently restrained and enjoined will continueto affect, commerce within the meaning of Section 2(6)and (7) of the Act.REMEDYRespondent should be ordered to cease and desist fromcontinuing to violate the Act in the respects found, andto bargain collectively in good faith with the ChargingParty as its unit employees' Board-certified exclusivebargaining representative, as of the date of its certifica-tion by the Board (May 8, 1981).24 In order to avoid in-justice to the unit employees and the Charging Party,and to avoid rewarding Respondent for its violation inflouting the Board's certification, and in accordance withBoard policy and precedents the certification periodshould be extended for a period of I year from the timewhen, on timely demand, Respondent commences to bar-gain with the Union in good faith in compliance with theOrder herein. Finally, Respondent should be required topost the usual Notice to Employees.24 Cf. Trading Port, 219 NLRB 298, 300-301 (1975); NLRB v. EagleMaterial Handling, 558 F.2d 160, 163-164, 168 (2d Cir. 1977); Ann LeeSportswear v. NLRB, 543 F.2d 739, 744 (10th Cir. 1976).2a King Radio Corp., 177 NLRB 1051, 1080 (1968), enfd. 416 F.2d 569(10th Cir. 1969), cert. denied 397 U.S. 1007 (1970); B. Brown Associates,224 NLRB 929, 940 (1976); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965); Larnar Hotel, 140 NLRB226, 228 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S.817 (1964); Mar-Jac Poultry Co., 136 NLRB 785, 787 (1962).541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the foregoing findings of fact and conclusions oflaw and or the entire record, I issue the following26ORDERThe Respondent, Universal Fuels, Inc., PatuxentRiver, Maryland, its officers, agents, successors, and as-signs, shalli. Cease and desist from(a) Failing and refusing to bargain collectively in goodfaith, as of May 8, 1981, with American Federation ofGovernment Employees, AFL-CIO, as the Board-certi-fied exclusive bargaining representative of the followingappropriate unit of Respondent's employees, and failingto embody in a signed contract any understandingreached:All full and regular part time employees employedby Respondent at the Naval Air Station at PatuxentRiver, Maryland, excluding all guards and supervi-sors as defined in the Act.(b) In any like or related manner failing or refusing tobargain or interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization;to bargain collectively through representatives of theirown choosing; to engage in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; or to refrain from any or all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain collectively ingood faith with American Federation of GovernmentEmployees, AFL-CIO, as of May 8, 1981, as the exclu-sive bargaining representative of Respondent's employeesin the aforementioned appropriate collective-bargainingunit, with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment, and embody in a signed agreement any under-standing reached. Said bargaining representative's cerfifi-cation with regard to said unit is extended for a period ofI year from the date when Respondent commences tobargain in good faith.(b) Post at its premises in Lexington Park, Maryland(or any current relocation thereof) copies of the attachednotice marked "Appendix."27Copies of the notice, onforms provided by the Regional Director for Region 5,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelys6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions. and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.*7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which we had full opportunity topresent our evidence and arguments, the National LaborRelations Board has determined that we have violatedthe National Labor Relations Act, because of our failureand refusal to recognize and bargain collectively withAmerican Federation of Government Employees, AFL-CIO, as the exclusive bargaining representative of ouremployees in the bargaining unit set forth below; and wehave been ordered to post this notice and do what itsays.WE WILL NOT fail or refuse to recognize and bargaincollectively in good faith with American Federation ofGovernment Employees, AFL-CIO, as of May 8, 1981,the date of its certification by the National Labor Rela-tions Board as the exclusive bargaining representative ofthe following appropriate collective-bargaining unit ofour employees, with respect to said employees' rates ofpay, wages, hours of employment, and other terms andconditions of employment, or to embody in a signed con-tract any understanding reached:All full and regular part time employees employedby us at the Naval Air Station at Patuxent River,Maryland, excluding all guards and supervisors asdefined the Act.WE WILL NOT in any like or related manner fail to rec-ognize or bargain with the above Union, nor will wethereby or in any like or related manner interfere with,restrain, or coerce our employees in the exercise of theirrights under the National Labor Relations Act.WE WILL, on request, recognize and bargain collec-tively, as of May 8, 1981, with the above Union as theexclusive bargaining representative of our employees inthe above collective-bargaining unit, with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, and WE WILLembody in a signed contract any understanding reached.UNIVERSAL FUELS, INC.542